Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, a cleat in the reply filed on 1/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 12 the phrase “the at least one rib” lacks antecedent basis rendering the claim vague and indefinite, it is not clear if applicant is adding a new structure or is referring to the angled projection of claim 9 as a “rib”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peabody (6233850) in view of Park (2309783) and Vandenberg (8382414), and Peabody (2001/0011429).
     Peabody ‘850 shows a cleat comprising a first threaded portion (4), a second portion with a plurality of ground contacting extentions (20), a shelf portion (8), angled projections/ribs (6), and an interface (holes shown in figure 3) substantially as claimed except for the materials for the portions, the exact threaded portion.  Peabody ‘850 suggests the use of different materials for forming portions of the cleat (see column 3 lines 25-38.  Peabody ‘429 teaches forming a cleat from two materials with the hardness of the first portion being greater than the second portion (see paragraph [0024]). Park teaches forming a threaded attachment portion as self-tapping/pointed ended (see figure 2) as an alternative to a threaded portion which requires threaded corresponding elements in a sole (see figure 1) and teaches forming the threaded portion from a metal (see first page of specification first column lines 6-11, and second column lines 45-53) .  Vandenberg teaches providing a fluted end (at 37) of a self-tapping threaded connection portion to ease the installation of the threaded connection.  Peabody ‘850 teaches providing an angled projection (6) on a shelf.  It would have been obvious to form the cleat from two different materials as taught by Peabody ‘429, to form the threaded portion as self-tapping as taught by Park and to provide a fluted end as taught by Vandenberg in the cleat of Peabody ‘850 to allow a user to use the cleat in a shoe sole which does not have threaded receptacles and to provide a more durably attachment with a flexible/custom textures traction portion.
     In reference to the limitation of an interface operable to receive a tool, Peabody ‘850 shows the conventional holes as described by Park that provide an interface (9) which is operable to receive a tool .
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 9, 12, and 14 above, and further in view of Garvie (7047674).
      Peabody as modified above shows a cleat substantially as claimed except for the exact materials for the first and second portions.  Garvie teaches the use of glass filled nylon (see column 3 lines 46-59) for a first portion (10) and a thermoplastic elastomer with a shore hardness of between 80-100 (see column 4 lines 7-24) for a second portion (28).  It would have been obvious to use the materials taught by Garvie for the cleat of Peabody as modified above to provide a lightweight, durable, two material cleat.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 9, 12, and 14 above, and further in view of Hughes (5273383).
     Peabody as modified above shows a cleat substantially as claimed except for a reinforcement rib.  Hughes teaches providing a reinforcement rib (48) on the shaft of a threaded connection means.  It would have been obvious to provide a reinforcement rib as taught by Hughes on the shaft of the threaded portion of Peabody as modified above to increase resistance to loosening and increase strength of the threaded shaft.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 12 above, and further in view of Carroll (5794367).
     Peabody as modified above shows a cleat substantially as claimed except for a fillet.  Carroll teaches providing a fillet (22, see column 3 lines 7-10) on a threaded cleat portion.  It would have been obvious to provide a fillet as taught by Carroll in the cleat of Peabody as modified above to lock the cleat in a receptacle.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the refereces as applied to claims 10, and 16 above, and further in view of Scholz (2005/0198868).
Peabody as modified above shows a cleat substantially as claimed except for the exact percentage of glass in the material for the first portion.  Scholz teaches the use of material having 10-30% glass filled nylon (see paragraph [0046]).  It would have been obvious to use material as taught by Scholz for the glass filled material in the cleat of Peabody to provide a desired strength, flexibility, etc.
Allowable Subject Matter
Claims 1-3, 7, and 8 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/16/21 and RCE filed 9/17/21 have been fully considered but they are not persuasive.  
     In response to appicants’ arguments directed towards claims 9, 10, and 12-16, these arguments are not persuasive due to the above new rejection, specifically the reference to Peabody (6233850).
Applicants’ arguments directed towards claims 1-3, 7, 8, and 11 are persuasive as noted above as these claims are now noted as allowable subject matter.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.

                    /MARIE D BAYS/
              Primary Examiner, Art Unit 3732